O’Connell, J.,
dissenting. I am unable to agree with the majority’s application of the law to the facts of this case. My review of the record discloses that the minutes of the April 2 hearing are in error in one very important respect. It appears from the minutes that it was at the commencement of the hearing that Kiem, the commissioner in question, stated that he would abstain from voting on the plaintiff’s application because he had missed the previous hearings and had not listened to the tapes. If this were the state of affairs, *409an argument could be made that after listening to everything that then took place at that evening’s hearing, Kiem changed his mind and felt sufficiently familiar with the application to vote on it.
This was not the chronology of events, however. It was at the conclusion of the April 2 hearing that Kiem declared that he would abstain because of his prior absences. Kiem’s decision to abstain was made after he heard extensive argument against the plaintiff’s application from neighbors and further discussion on the appropriateness of the site. This was also after he had read the related “documents” and the minutes of the prior hearings. Kiem apparently did not feel that the evening’s discussion plus his prior readings were sufficient to acquaint him adequately with the matter so that he could vote.
Following Kiem’s declination to vote, the application was defeated by a tie vote.1 Without receiving any additional material to familiarize himself, Kiem is struck with remarkable prescience and now feels that he is sufficiently acquainted with the matter to vote. I am unable to determine the source of this ex post facto familiarization.
Kiem properly concluded that the minutes did not assist him. Examination of the minutes discloses that they are mostly summary and can hardly be a basis for informing an absent commissioner of what was said. For instance, at the January 16 hearing the minutes reported, inter alia, that certain named individuals spoke “in favor of the application” and certain other named individuals spoke “against the proposal.” Aside from providing a list of the names of speakers for that *410evening, the minutes give no indication of the substance of the speakers’ remarks. The minutes of the February 20 meeting also reflect, without articulation, that people spoke both for and against the application. They also reflect that, although at least one question was asked concerning well pollution, the answer was not included. I do not believe that these summary statements can adequately apprise an absent member of even the general substance of the comments made during the hearings without the absent member’s additionally listening to the verbatim tapes of the hearing. Kiem admitted that he had not listened to the tapes of the previous hearings.
I concur that the law is that “[wjhether such a member has discharged his obligation to acquaint himself is in the first instance a question of fact for the trial court. . . . The factual finding of the trial court on this issue must stand unless it is clearly erroneous.” (Internal citation omitted.) Lauer v. Zoning Commission, 220 Conn. 455, 470, 600 A.2d 310 (1991). It is also axiomatic that “[a] finding of fact is clearly erroneous when there is no evidence in the record to support it . . . or when although there is evidence to support it, the reviewing court on the entire evidence is left with a definite and firm conviction that a mistake has been committed.” (Citations omitted; emphasis added.) Dalia v. Lawrence, 226 Conn. 51, 71, 627 A.2d 392 (1993); Rosick v. Equipment Maintenance & Service, Inc., 33 Conn. App. 25, 41, 632 A.2d 1134 (1993).
In this case, Kiem stated unequivocally that despite studying the documentation associated with the plaintiff’s application, reading the minutes of the prior hearings, and sitting through the April 2 hearing, he was not sufficiently acquainted with the application to vote on it. If the scenario ended at that point, the trial court’s *411ruling would have been erroneous because no one knew better than Kiem himself whether he was sufficiently informed to vote.
The record does not end at that point, however, and the trial court could properly consider any evidence of further familiarization by Kiem. The record is devoid, however, of any further familiarization by Kiem. All that takes place is the vote and resulting tie. I cannot conclude that this supplied a factual basis for a finding of familiarization by the trial court. To me it suggests only a possibility that Kiem was influenced by the vote of the other commissioners. Because the record in this case demonstrates that Kiem was not sufficiently familiar with the record so as to make an informed judgment; Pet v. Dept. of Health Services, 228 Conn. 651, 682, 638 A.2d 6 (1994); Watson v. Howard, 138 Conn. 464, 86 A.2d 67 (1952); I am left with a definite and firm conviction that a mistake has been committed. Dalia v. Lawrence, supra, 226 Conn. 71; Rosick v. Equipment Maintenance & Service, Inc., supra, 33 Conn. App. 41. The plaintiff sustained his burden of proving that the vote of the commission was illegal, and the trial court abused its discretion in holding otherwise.
I would remand the case to the trial court with instruction to sustain the appeal.

 Prior to the actual vote, the application was discussed among the board members for approximately eighteen additional minutes. There is no evidence that Kiem used this additional time to familiarize himself with any portion of the record.